Exhibit 10.4




FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
This First Amendment (the “Amendment”) to that certain employment agreement
between Matador Resources Company, a Texas corporation (“Matador”), acting
through its Board of Directors, and G. Gregg Krug (“Employee”) dated February
19, 2016 (the “Agreement”) is entered into and effective as of July 30, 2019.
WHEREAS, Matador and Employee previously entered into the Agreement; and
WHEREAS, Matador and Employee desire to modify certain provisions of the
Agreement;
NOW, THEREFORE, Matador and Employee hereby agree to amend the Agreement as
follows, effective as of the date hereof:
1.
Section 9(a)(ii) of the Agreement is amended by replacing the words “twelve (12)
months” with “twenty-four (24) months.”

2.
Section 14(b) of the Agreement is restated in its entirety to provide as
follows:

(b)    If Employee’s employment is terminated by the Company for a reason other
than as described in Section 14(a) or (c), or is terminated by Employee for Good
Reason pursuant to Section 12(g), the Company shall (i) pay to Employee all
Accrued Obligations as required under applicable wage payment laws and in
accordance with the Company’s customary payroll practices, and (ii) subject to
Employee’s compliance with Sections 8 and 9, pay to Employee severance pay in an
amount equal to one and one half (1.5) times his then-current Base Salary as of
the Date of Termination, plus an amount equal to one and one half (1.5) times
the average annual amount of all bonuses paid to Employee with respect to the
prior two (2) calendar years, in a lump sum, subject to Section 16(b), on the
sixtieth (60th) day following the Date of Termination. Employee shall have no
obligation to seek other employment, and any income so earned shall not reduce
the foregoing amounts.
3.
Section 14(c) of the Agreement is restated in its entirety to provide as
follows:

(c)    If in contemplation of or following a Change in Control pursuant to
Section 12(i), Employee’s employment is terminated by the Company without Just
Cause or is terminated by Employee with Good Reason, the Company shall (i) pay
to Employee all Accrued Obligations as required under applicable wage payment
laws and in accordance with the Company’s customary payroll practices, and (ii)
subject to Employee’s compliance with Sections 8 and 9, pay to Employee
severance pay in an amount equal to three (3) times the then-current Base Salary
as of the Date of Termination, plus an amount equal to three (3) times the
average annual amount of all bonuses paid to Employee with respect to the prior
two (2) calendar years, in a lump sum, (A) on the date which immediately follows
six (6) months from the Date of Termination or, if earlier, (B) within thirty
(30) days of Employee’s death, with the exact date of payment after Employee’s
death to be determined by the Company. Immediately prior to





--------------------------------------------------------------------------------





such termination of employment, as contemplated in the prior sentence, all
unvested equity incentive awards held by Employee shall vest, and the forfeiture
provisions with respect to any such awards that are subject to forfeiture will
terminate. Employee shall have no obligation to seek other employment and any
income so earned shall not reduce the foregoing amounts.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]




2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Matador and Employee have duly executed this Amendment to be
effective as of the date set forth above.
 
 
 
MATADOR RESOURCES COMPANY
 
 
 
 
 
 
 
 
By:
/s/ Joseph Wm. Foran
 
 
 
 
Joseph Wm. Foran
 
 
 
 
Chairman of the Board and Chief Officer
 
 
 
 
Executive Officer
 
 
 
 
 
 
 
 
EMPLOYEE
 
 
 
 
 
 
 
 
/s/ G. Gregg Krug
 
 
 
G. Gregg Krug, individually
 
 
 
 
 















Signature Page


3